Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 29, 2018

The Court of Appeals hereby passes the following order:

A19D0041. RONNIE WILLIAMS v. HOMER BRYSON et al.

      Prisoner Ronnie Williams sought to proceed in forma pauperis in a petition for
writ of mandamus against, inter alia, the Georgia Department of Corrections. On
April 5, 2018, the trial court denied his request to proceed in forma pauperis and
rejected the filing of the petition. On June 25, 2018, Williams filed in the Supreme
Court of Georgia an application for discretionary review,1 alleging that he did not
receive timely notice of the trial court’s order. The Supreme Court transferred the
case to this Court. See Case No. S18D1500 (July 13, 2018). We, however, also lack
jurisdiction.
      An application for discretionary review must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). In his application,
Williams asserts that he did not receive the order of the trial court until June 18, 2018.
But the requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot
accept an application for appeal not made in compliance therewith. Boyle v. State,
190 Ga. App. 734, 734 (380 SE2d 57) (1989). Williams’s application was untimely




      1
         Because he is incarcerated, Williams’s appeal is controlled by the Prison
Litigation Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8,
“[a]ppeals of all actions filed by prisoners shall be as provided in Code Section 5-6-
35[,]” the statute governing discretionary appeals.
filed 81 days after entry of the order he seeks to appeal. Accordingly, this application
is hereby DISMISSED for lack of jurisdiction.
      Finally, to the extent that the trial court did not provide Williams with timely
notice of its April 5, 2018 order, his remedy is to petition the trial court to set aside
and re-enter the order as a means of correcting the problem. See Pierce v. State, 289
Ga. 893, 894-895 (2) (717 SE2d 202) (2011).



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/29/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.